               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION



MARTINSON INDUSTRIES, LLC,
a Delaware limited liability company,

             Plaintiff,
                                              Case No.: 1:19-cv-00052-MW-GRJ
       vs.

PHALANX DEFENSE SYSTEMS, LLC,
a Florida limited liability company

             Defendant.


     PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS (DOC. 9)

      Pursuant to Rule 15(a)(1)(B), in response to Defendant’s motion to dismiss

(Doc. 9), Martinson Industries, LLC has filed a first amended complaint, found at

Document 12.

      Dated June 14, 2019



                                        s/Ryan T. Santurri
                                        Stephen H. Luther
                                        Florida Bar No. 528846
                                        Primary: sluther@allendyer.com
                                        Secondary: mleavy@allendyer.com
                                        Ryan T. Santurri
                                        Florida Bar No. 0015698
                                        Primary: rsanturri@allendyer.com
                                        Secondary: mleavy@allendyer.com

                                        -1-
                                       ALLEN, DYER, DOPPELT,
                                       & GILCHRIST, P.A.
                                       255 S. Orange Avenue, Suite 1401
                                       Orlando, Florida 32801
                                       Tel. (407) 841-2330
                                       Fax: (407) 841-2343
                                       Local Counsel for Plaintiff

                                       Sean Sweeney
                                       Maine Bar No. 10062
                                       Massachusetts Bar No. 667,938
                                       Tredecim LLC
                                       91-J Auburn Street, #1133
                                       Portland, ME 04103
                                       sean@tredecimlaw.com
                                       (207) 221-6100
                                       Trial Counsel for Plaintiff (Pro Hac Vice)


                     CERTIFICATE OF WORD COUNT

      I HEREBY CERTIFY that the above document complies with Local Rule

7.1(F). The memorandum, including headings, footnotes, and quotations, contains

23 words.

                                             s/Ryan T. Santurri
                                             Ryan T. Santurri

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 3, 2019, I electronically filed the foregoing

using the Management/Electronic Case Filing ("CM/ECF") system, which will send

a Notice of Electronic Filing to the following CM/ECF participants:




                                       -2-
      Douglas Wm. Massinger, Esq.
      Massinger Law Offices
      887 NE 100 Street
      Ocala, FL 34479
      dwm@massingerlaw.com



      s/Ryan T. Santurri
      Ryan T. Santurri




-3-
